Citation Nr: 1451495	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-14 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to an initial disability rating in excess of 10 percent for 
post-concussion disorder, status post closed head injury from IED explosion.  

3.  Entitlement to an initial disability rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 2003 to April 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issues of entitlement to service connection for right knee disability, entitlement to a higher initial rating for PTSD, entitlement to service connection for a left ankle disability and entitlement to service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran has a level 2 impairment in the subjective symptoms facet of cognitive impairment.  


CONCLUSION OF LAW

The criteria for an initial rating of 40 percent for post-concussion disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.124a, Diagnostic Code 8045 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

In this case, prior to the initial rating decision in this matter, an April 2010 letter informed the Veteran of the evidence required to substantiate his claim for service connection for traumatic brain injury and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The RO did not provide the Veteran with additional notice regarding the claim for a higher initial rating.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91. The RO issued a SOC in May 2012 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the claims being decided.  The service treatment records have been obtained, as well as post-service VA treatment records.

VA provided the Veteran with VA examinations for residuals of traumatic brain injury in December 2010, April 2012 and October 2013.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations were conducted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished with respect to the claims being decided, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial Rating for Post-Concussion Disorder

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Veteran is appealing the initial assignment of disability ratings, and as such, the severity of the disabilities is to be considered during the entire period from the initial assignment of the disability ratings to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

A February 2011 rating decision granted service connection for post-concussion disorder, status post head injury from IED explosion and assigned a 10 percent rating from April 2010, the day following the Veteran's discharge from service. 

Traumatic brain injury is rated according to Diagnostic Code 8045.  Diagnostic Code 8045 states there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.
Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for SMC for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total." However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and
 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A veteran whose residuals of a TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

In this case, service treatment records reflect that the Veteran was a gunner on an M1114.  He was seen for treatment after being injured in an IED blast in March 2007.  Service treatment records reflect that the Veteran reported light-headedness and dizziness.  He reported that he was feeling different and was fascinated by bright colors in the room.  He denied a loss of consciousness, confusion or disorientation or periods of lost time.  

The Veteran had a VA examination in December 2010.  The VA examiner noted a complaint of mild memory loss (such as difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words or other misplaced items), attention, concentration, or executive functions, but without objective evidence on testing.  A level of "1 is warranted for memory, concentration and executive functions.  The Veteran's judgment was normal.  A level of "0" is warranted for judgment.  His social interaction was routinely appropriate.  A level of "0" is warranted for social interaction.  He was always oriented to person, time, place and situation.  A level of "0 is warranted for orientation.  His motor activity was normal.  A level "0" is warranted for motor activity.  His visual spatial orientation was normal.  A level "0" is warranted for visual spatial orientation.  The examiner noted that the Veteran's subjective symptoms did not interfere with his work, instrumental activities of daily living, family or other close relationships.  This finding warrants a level "0" for subjective symptoms.  The VA examiner indicated that there were one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.  A level "0" is warranted for neurobehavioral effects.  The Veteran was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  A level "0" is warranted for communication.  His consciousness was normal.

In the Notice of Disagreement dated in February 2011, the Veteran asserted that he has demonstrated subjective symptoms which interfere with work.  The Veteran reported that he frequently experienced excessive dizziness, blurred vision, hypersensitivity to light, hypersensitivity to sound, chronic tinnitus and insomnia.   The Veteran indicated that these symptoms have contributed to him being late to work, having to stop driving and/or stop working.  The Veteran indicated that he initially told the VA examiner that his symptoms did not interfere with work.  He indicated that  he changed his answer to "yes," but it was not noted in the examination report.  

The Veteran had a VA examination in April 2012.  The Veteran reported that he experienced intermittent dizziness on a daily basis, blurred vision and tinnitus since an IED blast during service in 2007.  The Veteran reported that he had headaches with his symptoms initially, but they had since resolved since 2008.  The Veteran reported that his cognitive symptoms included slowness in information processing.  He reported intermittent blurred vision on a daily basis.   

The examination report reflects that there were no complaints of impairment of memory, attention, concentration or executive functions.  Judgment was normal.    Social interactions were routinely appropriate.  The examination noted that the Veteran was always oriented to person, time, place and situation.  The Veteran's motor activity was normal.  His visual spatial orientation was normal.  The examiner noted that there were three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living or work, family or other close relationships.  The examiner indicated that examples of findings included intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound and hypersensitivity to light.  The examiner indicated that there were one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.  The examiner noted that the Veteran was able to communicate by spoken and written language and to comprehend spoken and written language.  The examiner indicated that consciousness was normal.  The Veteran reported that he was not currently employed and was a full-time student.  The Veteran reported reduced work efficiency secondary to his symptoms when employed.

The Veteran had a VA examination in October 2013.  With respect to memory, attention, concentration and executive functions, the examiner noted that there was a complaint of mild memory loss.  A "1" is warranted for the memory facet.  The examiner indicated that the Veteran's judgment was normal.  A "0" is warranted for the judgment facet.  The Veteran was always oriented to person, time, place and situation.  A "0" is warranted for the orientation facet.  The examiner indicated that motor activity was normal.  A "0" is warranted for the motor activity facet.  The examiner noted that visual spatial orientation was mildly impaired.  A "1" is warranted for the visual spatial orientation facet.  The examiner noted that there were three or more subjective symptoms that mildly interfere with work.  A "1" is warranted for the subjective symptoms facet.  The examiner noted no neurobehavioral effects.  A score of "0" is warranted for the neurobehavioral facet.  

The examiner noted that the Veteran was able to communicate by spoken and written language and to comprehend spoken and written language.  Thus, a score of "0" is warranted for the communication facet.  With regard to functional impairment, the examiner noted mild to moderate impairment in doing work that required a high degree of concentration and verbalization.  

In the substantive appeal dated in May 2012, the Veteran's attorney asserted that the assigned level "1" for subjective symptoms does not accurately reflect the severity of the Veteran's traumatic brain injury on his daily activities.  

The highest score obtained on any of the 10 facets of cognitive impairment and subjective symptoms on the VA examinations is 1.  However, the Veteran and his attorney assert that the level "1" assigned for subjective symptoms does not accurately reflect the impact of the Veteran's disability on his daily activities.  In this regard, the Veteran has reported that his subjective symptoms include blurred vision, dizziness and hypersensitivity to sound and light.  He indicated that his symptoms caused him to be late to work or to stop working.  The Board also notes that the October 2013 VA examination noted "mild to moderate" impairment in doing work that requires a high degree of concentration and verbalization.  Although the 2010 and 2012 VA examiners described mild impairment due to subjective symptoms, the Board concludes that a level of "2" is warranted for subjective symptoms, based upon the Veteran's reported of interference with his work activities, as well as the October 2013 examination which that there was mild to moderate functional impairment in doing work that required a high degree of concentration or verbalization.   Accordingly, the Board finds that the highest level for any facet during the appeal period is a 2.  Therefore, a 40 percent rating, but no higher, is granted for post-concussion disorder throughout the entire initial rating period.   

The Board finds that the criteria for a 70 percent rating have not been met, as the Veteran is not shown to have a level "3" impairment in any of the facets of cognitive impairment, and the objective findings of the VA examiners do not approximate the severity of the impairment described for the assignment of a level "3" for any of the facets of cognitive impairment. 

In addition, the Board notes that the post-concussion disorder residuals of tinnitus and migraine headaches have already been separately rated.  There are no other residuals reported.  As such, a separate rating is not warranted for any residual disability beyond those ratings that have already been assigned.

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Board finds the schedular rating criteria adequate to rate the Veteran's traumatic brain injury.  The schedular rating criteria consider the cognitive impairments due to traumatic brain injury and provide that physical dysfunction residuals of traumatic brain injury are evaluated separately.  Because the schedular rating criteria are adequate to rate the Veteran's residuals of traumatic brain injury, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial 40 percent rating is granted for post-concussion disorder, status post closed head injury from IED explosion, subject to regulations governing the payment of monetary benefits.


REMAND

Service Connection for Right Knee Disability

The Veteran asserts that he injured his right knee during service in 2004.  Service treatment records reflect complaints of knee pain.  In October 2009, the Veteran reported that he hurt his knee in November 2004 while running.  Upon separation examination in November 2009, the Veteran reported that he tweaked his knee when he was running in 2004.  The Veteran reported that it caused a lump.  He reported that he sometimes had muscle and joint pain.  

In a May 2011 statement, the Veteran asserted that a lump developed when he injured his knee in 2004.  The Veteran reported that the injury has occasionally become active over the years since service, causing pain in the location of the lump.  

In November 2011, the Veteran had a VA examination of his right knee. The examiner diagnosed chondromalacia of the right knee.  The VA examiner opined that there were only two historical notes of one episode of knee pain while running.  The examiner indicated that there was no acute injury, and the examination was normal.  The examiner noted that VA treatment notes showed acute knee pain bilaterally.  The examiner stated that the MRI in August 2011 showed acute chondromalacia.  The examiner stated that he had no complaints related to this while in service.  

The August 2011 opinion is inadequate as the examiner did not consider the Veteran's statements of right knee symptoms since an injury during service in 2004.  The examiner indicated that the negative opinion was based upon only two historical notes of knee pain while running.  See Dalton v. Peake, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).  On remand, the examiner should provide an addendum opinion addressing the Veteran's lay statements of right knee symptoms since service.

Additionally, in an October 2013 rating decision, the RO denied service connection for a left ankle condition and a left knee condition and granted service connection for PTSD with a 30 percent rating.  In March 2014, the Veteran's attorney submitted a notice of disagreement with the October 2013 rating decision.  A Statement of the Case has not been issued.  Therefore the Board is required to remand these issues to the RO for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case concerning the claims of entitlement to a higher initial rating for PTSD, entitlement to service connection for a left ankle condition and entitlement to service connection for a left knee condition.   If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issues should they be returned to the Board.  

2.  Forward the Veteran's claims file, including a copy of this REMAND, to the VA examiner who performed the November 2011 examination.  If that examiner is not available, the Veteran's file should be sent to another VA examiner who will have an opportunity to review the complete file.  The claims folder should be provided to the examiner for review in conjunction with the supplemental opinion, and the report should indicate that the claims folder was reviewed.  Another examination of the Veteran is not necessary unless deemed necessary by the examiner.

The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current right knee disability is related to service, considering the Veteran's statements of right knee pain and a lump on his right knee since service.   

The VA examiner should provide a detailed rationale for the opinion.  If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Thereafter, readjudicate the claim for service connection for a right knee disability.  If the benefit sought remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


							
______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


